
	

113 SRES 3 ATS: Fixing the hour of daily meeting of the Senate.
U.S. Senate
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 3
		IN THE SENATE OF THE UNITED STATES
		
			January 3, 2013
			Mr. Reid (for himself
			 and Mr. McConnell) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Fixing the hour of daily meeting of the
		  Senate.
	
	
		That the daily meeting of the Senate
			 be 12 o'clock meridian unless otherwise ordered.
		
